DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendments filed 1/4/2022, claims 1-20 have been cancelled. Claims 21-41 have been added. The currently pending claims are claims 21-41.


Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 15/974,349, now US Patent 11,182,424, filed 5/8/2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
5.	Initialed and dated copy of Applicant’s IDS form 1449, filed 1/19/2022, is attached to the instant Office Action.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21, 31, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 20 of US Patent 11,182,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

US Patent 11,182,424
Instant Application
Claim 1,
 An image based search method, comprising: 
comparing a query image vector corresponding to an image to one or more vectors corresponding to a plurality of images in a database of images, each of the one or more vectors corresponding to a particular classification and each of the images of the database being associated with at least one corresponding audio track; 
determining, based on the comparing, a classification corresponding to the query image vector; 
identifying two or more images of the database that correspond to the image based on a degree of similarity between the classification corresponding to the query image vector of the image and at least one classification corresponding to the two or more images; 
automatically retrieving a plurality of audio tracks associated with the two or more images; 
and automatically presenting the plurality of audio tracks to be selected and played.

Claim 21,
A method comprising: 

comparing a query image classification of an image to a plurality of particular classifications of images stored in a database, each particular classification stored in the database being associated with at least one corresponding image and each at least one corresponding image associated with content; 



identifying two or more images of the database that correspond to the query image classification based on the comparing; 



identifying a plurality of tracks corresponding to the two or more images; 

presenting the plurality of tracks corresponding to the two or more images; receiving a selection of one of the plurality of tracks; and playing the selection.
Claim 12,
 A system for image based searching, comprising: 
a memory storing a program; 
and a computer processor, which when operating under control of the program, performs: 
comparing a query image vector corresponding to an image to one or more vectors corresponding to a plurality of images in a database of images, each of the one or more vectors corresponding to a particular classification and each of the images of the database being associated with at least one corresponding audio track; 
determining, based on the comparing, a classification corresponding to the query image vector; 
identifying two or more images of the database that correspond to the image based on a degree of similarity between the classification corresponding to the query image vector of the image and at least one classification corresponding to the two or more images; 
automatically retrieving a plurality of audio tracks associated with the two or more images; 
and automatically presenting the plurality of audio tracks to be selected and played. 
Claim 31,
A system, comprising: 

a memory storing a program; 
and a computer processor, operating under control of the program, configured to: 
compare a query image classification of an image to a plurality of particular classifications of images stored in a database, each particular classification stored in the database being associated with at least one corresponding image and each at least one corresponding image associated with content; 



identify two or more images of the database that correspond to the query image classification based on the comparison; 



identify a plurality of tracks corresponding to the two or more images; 

present the plurality of tracks corresponding to the two or more images; receive a selection of one of the plurality of tracks; and play the selection.
Claim 20,
 A computer-readable memory storing a program which, when executed by a computer processor, causes the computer processor to perform: 

comparing a query image vector corresponding to an image to one or more vectors corresponding to a plurality of images in a database of images, each of the one or more vectors corresponding to a particular classification and each of the images of the database being associated with at least one corresponding audio track; 
determining, based on the comparing, a classification corresponding to the query image vector; 
identifying two or more images of the database that correspond to the image based on a degree of similarity between the classification corresponding to the query image vector of the image and at least one classification corresponding to the two or more images; 
automatically retrieving a plurality of audio tracks associated with the two or more images; 
and automatically presenting the plurality of audio tracks to be selected and played.
Claim 41,
A non-transitory computer-readable memory storing a program which, which when executed by at least one computer processor, causes the at least one computer processor to perform: 
comparing a query image classification of an image to a plurality of particular classifications of images stored in a database, each particular classification stored in the database being associated with at least one corresponding image and each at least one corresponding image associated with content; 



identifying two or more images of the database that correspond to the query image classification based on the comparing; 



identifying a plurality of tracks corresponding to the two or more images; 

presenting the plurality of tracks corresponding to the two or more images; receiving a selection of one of the plurality of tracks; and playing the selection.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 21-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldo (US Patent 10,140,515 B1) in view of Agrawal et al. (US Patent 10,872,115 B2).
As per claim 21, Waldo teaches A method comprising: (see Abstract)
comparing a query image classification of an image to a plurality of particular classifications of images stored in a database, each particular classification stored in the database being associated with at least one corresponding image and each at least one corresponding image associated with content; (Figure 2 reference 208, column 4 lines 23-30, images stored in a photo store, column 17 lines 28-50, query image is received to be classified, column 9 line 37 – column 10 line 30, categories are associated with stored training images based on image descriptors)
identifying two or more images of the database that correspond to the query image classification based on the comparing; (column 4 lines 31-53, column 17 line 51 – column 18 line 27, a query image is analyzed and compared with image descriptors associated with stored training images, to identify the query image similarity to training images based on classes of image descriptors)
identifying a plurality of tracks corresponding to the two or more images; (column 5 line 51 – column 6 line 20, the image descriptors associated with training images are analyzed to determine mapping to music descriptors, utilized to identify songs corresponding to classified trained images, column 13 line 65 – column 14 line 33, recognition of items or objects in images and classification information utilized to determine songs related to images based on the music and image descriptors)
presenting the plurality of tracks corresponding to the two or more images; (column 2 lines 48-63, column 5 line 51 – column 6 line 20, a playlist of songs are generated and presented to user based on correlation between music descriptors and image descriptors)
Waldo does not explicitly indicate receiving a selection of one of the plurality of tracks; and playing the selection.
Agrawal teaches receiving a selection of one of the plurality of tracks; and playing the selection. (column 2 lines 45-64, column 6 lines 12-30, lines 52-65, column 10 lines 65 – column 11 line 14, column 16 lines 28-40, audio tracks can be selected and played back to the user, the audio tracks associated with image data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Waldo’s image recognition and classification associating images with songs with Agrawal’s ability to present audio tracks associated with images for selection and playback. This gives the user the ability to select songs for playback with associated images. The motivation for doing so would be to personalize the presentation of audio tracks with image data (column 1 lines 6-10).
As per claim 22, Waldo teaches the comparing includes performing one of a nearest neighbor procedure, a vector space measurement, or a triplet loss function procedure. (column 9 lines 37-58, classification vector)
As per claim 23, Waldo teaches generating a recommendation playlist based on a result of identifying the two or more images. (column 5 lines 51-66, column 7 lines 46-54, generating playlists in response to query image)
As per claim 24, Waldo teaches detecting a musical category based on the two or more images. (column 7 lines 28-53, song characteristics)
As per claim 25, Waldo teaches extracting feature vectors from a query image and a plurality of images stored in the database. (column 9 lines 37-58, classification vector, column 17 lines 28-50, extract feature vectors from query images)
As per claim 26, Waldo teaches the extracting is performed by one of a convolutional neural network and an autoencoder. (column 6 lines 4-20, neural network analysis)
As per claim 27, Waldo teaches presenting at least one of the two or more images. (column 5 lines 15-44, display images)
As per claim 28, Waldo teaches identifying metadata that corresponds to the two or more images identified by the identifying. (column 16 lines 30-61, metadata for labels)
As per claim 29, Waldo teaches training a classifier based on images stored in the database. (column 6 lines 4-20, machine learning)
As per claim 30, Waldo teaches the training trains the classifier to classify at least some of the images from the database into predetermined classifications. (column 4 line 54 – column 5 line 14, image descriptor classes)

As per claim 31, Waldo teaches A system, comprising: (see Abstract)
a memory storing a program; (column 25 lines 4-21, storage media)
and a computer processor, operating under control of the program, configured to: (Figure 11 reference 1102, processor)
compare a query image classification of an image to a plurality of particular classifications of images stored in a database, each particular classification stored in the database being associated with at least one corresponding image and each at least one corresponding image associated with content; (Figure 2 reference 208, column 4 lines 23-30, images stored in a photo store, column 17 lines 28-50, query image is received to be classified, column 9 line 37 – column 10 line 30, categories are associated with stored training images based on image descriptors)
identifying two or more images of the database that correspond to the query image classification based on the comparing; (column 4 lines 31-53, column 17 line 51 – column 18 line 27, a query image is analyzed and compared with image descriptors associated with stored training images, to identify the query image similarity to training images based on classes of image descriptors)
identify a plurality of tracks corresponding to the two or more images; (column 5 line 51 – column 6 line 20, the image descriptors associated with training images are analyzed to determine mapping to music descriptors, utilized to identify songs corresponding to classified trained images, column 13 line 65 – column 14 line 33, recognition of items or objects in images and classification information utilized to determine songs related to images based on the music and image descriptors)
present the plurality of tracks corresponding to the two or more images; (column 2 lines 48-63, column 5 line 51 – column 6 line 20, a playlist of songs are generated and presented to user based on correlation between music descriptors and image descriptors)
Waldo does not explicitly indicate receive a selection of one of the plurality of tracks; and play the selection.
Agrawal teaches receive a selection of one of the plurality of tracks; and play the selection. (column 2 lines 45-64, column 6 lines 12-30, lines 52-65, column 10 lines 65 – column 11 line 14, column 16 lines 28-40, audio tracks can be selected and played back to the user, the audio tracks associated with image data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Waldo’s image recognition and classification associating images with songs with Agrawal’s ability to present audio tracks associated with images for selection and playback. This gives the user the ability to select songs for playback with associated images. The motivation for doing so would be to personalize the presentation of audio tracks with image data (column 1 lines 6-10).
As per claim 32, Waldo teaches perform the comparison by using one of a nearest neighbor procedure, a vector space measurement, or a triplet loss function procedure. (column 9 lines 37-58, classification vector)
As per claim 33, Waldo teaches generate a recommendation playlist based on a result of identification of the two or more images. (column 5 lines 51-66, column 7 lines 46-54, generating playlists in response to query image)
As per claim 34, Waldo teaches detect a musical category based on the two or more images. (column 7 lines 28-53, song characteristics)
As per claim 35, Waldo teaches extract feature vectors from a query image and a plurality of images stored in the database. (column 9 lines 37-58, classification vector, column 17 lines 28-50, extract feature vectors from query images)
As per claim 36, Waldo teaches perform the extraction using one of a convolutional neural network and an autoencoder. (column 6 lines 4-20, neural network analysis)
As per claim 37, Waldo teaches present at least one of the two or more images. (column 5 lines 15-44, display images)
As per claim 38, Waldo teaches identify metadata that corresponds to the two or more images identified by the identifying. (column 16 lines 30-61, metadata for labels)
As per claim 39, Waldo teaches train a classifier based on images stored in the database. (column 6 lines 4-20, machine learning)

As per claim 40, Waldo teaches train the classifier to classify at least some of the images from the database into predetermined classifications. (column 4 line 54 – column 5 line 14, image descriptor classes)

As per claim 41, Waldo teaches A non-transitory computer-readable memory storing a program which, which when executed by at least one computer processor, causes the at least one computer processor to perform: (see Abstract)
comparing a query image classification of an image to a plurality of particular classifications of images stored in a database, each particular classification stored in the database being associated with at least one corresponding image and each at least one corresponding image associated with content; (Figure 2 reference 208, column 4 lines 23-30, images stored in a photo store, column 17 lines 28-50, query image is received to be classified, column 9 line 37 – column 10 line 30, categories are associated with stored training images based on image descriptors)
identifying two or more images of the database that correspond to the query image classification based on the comparing; (column 4 lines 31-53, column 17 line 51 – column 18 line 27, a query image is analyzed and compared with image descriptors associated with stored training images, to identify the query image similarity to training images based on classes of image descriptors)
identifying a plurality of tracks corresponding to the two or more images; (column 5 line 51 – column 6 line 20, the image descriptors associated with training images are analyzed to determine mapping to music descriptors, utilized to identify songs corresponding to classified trained images, column 13 line 65 – column 14 line 33, recognition of items or objects in images and classification information utilized to determine songs related to images based on the music and image descriptors)
presenting the plurality of tracks corresponding to the two or more images; (column 2 lines 48-63, column 5 line 51 – column 6 line 20, a playlist of songs are generated and presented to user based on correlation between music descriptors and image descriptors)
Waldo does not explicitly indicate receiving a selection of one of the plurality of tracks; and playing the selection.
Agrawal teaches receiving a selection of one of the plurality of tracks; and playing the selection. (column 2 lines 45-64, column 6 lines 12-30, lines 52-65, column 10 lines 65 – column 11 line 14, column 16 lines 28-40, audio tracks can be selected and played back to the user, the audio tracks associated with image data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Waldo’s image recognition and classification associating images with songs with Agrawal’s ability to present audio tracks associated with images for selection and playback. This gives the user the ability to select songs for playback with associated images. The motivation for doing so would be to personalize the presentation of audio tracks with image data (column 1 lines 6-10).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yousef (US Publication 2018/0025215 A1)
Kim (US Patent 9,743,033 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168